DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/30/2021.
Applicant’s cancelation of claim 5 is acknowledged and require no further examining.  Claims 1-4 and 6-22 are pending and examined below.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 11/30/2021 is insufficient to overcome the rejection of claims 1-4 and 6-22 based upon the combination of reference McCardle et al. (2011/0198381) in view of reference Lang (2575455) and the combination of reference Sollberger et al. (4215808) in view of reference Cook, Jr. (5572905) as set forth in the last Office action because:  the declaration refers to only the invention, not to the claims.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The declaration of Thomas McCardle disclose the disadvantages of references not used in the rejection of the claims, the disadvantages of some of the prior art used in the rejections of the claims, and disclose the differences of the prior art versus the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the phrase “the at least one of said lifter pins does not impart a significant force” renders claim 3 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 27 paragraph 101 of the Specification, the lifter pins are disclosed to engage the driver member to force it 
Regarding claim 4, the phrase “balances the mechanical loading forces in in a front-to-back direction” renders claim 4 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 27 paragraph 101 of the Specification, the lifter pins are disclosed to engage the driver member to force it upward, from its driven position to its ready position.  The Specification does not disclose the lifting pins impart forces that balances the mechanical loading forces in a front-to-back direction.  Therefore, the feature is considered new matter.
Regarding claim 10, the phrase “said second contacting surface of the lifter exhibits a discontinuous contact surface” renders claim 10 to be non-complying with the written description requirement because the feature appears to be new matter.  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference McCardle et al. (2011/0198381) in view of reference Lang (2575455).
It should be pointed out that, in an apparatus claim, the functional description is being treated as a functional recitation.  In other words, it is not a structural limitations, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitations. [MPEP 2114(II)]
Regarding claim 1, McCardle et al. disclose a lifting machine for use in a fastener driving tool (10), said lifting machine comprising:
a movable piston (80);
an elongated driver (90) that is mechanical communication with said movable piston (80) at a first end of said driver (90),
wherein said driver (90) having a second, opposite end that is sized and shaped to push a fastener,
wherein said driver (90) having a direction of movement between a driven position (Figure 3) and a ready position (Figure 4),
wherein said driver (90) has at least two longitudinal edges (see figure 6 below), and

a lifter (100) which includes a rotatable lifter subassembly comprising a rotatable disk (110),
wherein said rotatable disk (110) has a plurality of lifter pins (104, 106, 108) extending from a surface of the rotatable disk (110), and
wherein, during a lifting stroke that lifts said driver (90) toward said ready position (Figure 4):
said rotatable disk rotate in a first direction; and
said lifter pins (104, 106, 108) engage the plurality of spaced-apart protrusions along said longitudinal edges and directly against a bottom surface (see figure 6 below) of at least one of said plurality of spaced apart protrusion in said driver (90), thereby creating mechanical loading force to cause the lifting stroke toward the ready position.
(Figure 1, 3-4, 6 and Page 6 paragraph 80, Page 7 paragraph 87, 88, 90) 
However, McCardle et al. does not disclose a first rotatable disk and a second rotatable disk, wherein said first and second rotatable disks rotate together, wherein said first and second rotatable disks have lifter pins that engage the spaced-apart protrusions, and wherein lifter apply lifting forces on both sides of the driver.
Lang discloses a driving tool comprising an elongated driver (18), wherein the driver (18) comprises two longitudinal edges (40) and spaced-apart protrusions (40a) 
[AltContent: textbox (McCardle et al.)][AltContent: textbox (Bottom Surface)][AltContent: arrow][AltContent: textbox (Longitudinal Edge)][AltContent: arrow]
    PNG
    media_image1.png
    656
    364
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the driver and lifter of McCardle et al. by incorporating two sets of space-apart protrusions and two rotatable disks engaging the space-apart protrusions as taught by Lang, since column 5 lines 23-27 of Lang states such a modification would give symmetry to the design and avoid uneven distribution of forces and loads.

Regarding claim 2, McCardle et al. modified by Lang disclose, during said lifting stroke, the at least one of said lifter pins (McCardle et al. – 104, 106, 108) produces a force that is primarily in said direction of movement of the driver (McCardle et al. – 90) toward the ready position. (McCardle et al. – Page 8 paragraph 100)
Regarding claim 3, McCardle et al. disclose the lifter pins (104, 106, 108) engages the bottom surface of the spaced-apart protrusions during the lifting stroke. (Page 8 paragraph 100)
Therefore, McCardle et al. modified by Lang is interpreted to disclose the lifter pins do not impart a significant force in a direction that is perpendicular to said direction of movement of the driver toward the ready position.
Regarding claim 4, McCardle et al. disclose the lifter pins (104, 106, 108) engages the bottom surface of the spaced-apart protrusions during the lifting stroke. (Page 8 paragraph 100)  This implies that the lifter pins do not impart a significant force in a front-to-back direction.
Therefore, McCardle et al. modified by Lang is interpreted to disclose the primary force imipared by the at least one of said lifter pins to said driver balances the mechanical loading forces in a front-to-back direction, in which the front of the lifting 
Regarding claim 19, McCardle et al. disclose a lifting machine for use in a fastener driving tool (10), said lifting machine comprising:
a movable piston (80);
an elongated driver (90) that is mechanical communication with said movable piston (80) at a first end of said driver (90),
wherein said driver (90) having a second, opposite end that is sized and shaped to push a fastener,
wherein said driver (90) having a direction of movement between a driven position (Figure 3) and a ready position (Figure 4),
wherein said driver (90) has at least two longitudinal edges (see figure 6 below), and
wherein said driver (90) has a plurality of spaced-apart protrusions (92) along the at least two longitudinal edges;
a lifter (100) which includes a rotatable lifter subassembly comprising a rotatable disk (110),
wherein said rotatable disk (110) has a plurality of lifter pins (104, 106, 108) extending from a surface of the rotatable disk (110), and
wherein, during a lifting stroke that lifts said driver (90) toward said ready position (Figure 4):
said rotatable disk rotate in a first direction; and

(Figure 1, 3-4, 6 and Page 6 paragraph 80, Page 7 paragraph 87, 88, 90)
However, McCardle et al. does not disclose a first rotatable disk and a second rotatable disk, wherein said first and second rotatable disks rotate together, wherein said first and second rotatable disks have lifter pins that engage the spaced-apart protrusions, and wherein lifter apply lifting forces on both sides of the driver.
Lang discloses a driving tool comprising an elongated driver (18), wherein the driver (18) comprises two longitudinal edges (40) and spaced-apart protrusions (40a) along said at least two longitudinal edges (40), and wherein the space-apart protrusions (40a) are engaged by two elements. (Figure 4 and Column 5 lines 17-23)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the driver and lifter of McCardle et al. by incorporating two sets of space-apart protrusions and two rotatable disks engaging the space-apart protrusions as taught by Lang, since column 5 lines 23-27 of Lang states such a modification would give symmetry to the design and avoid uneven distribution of forces and loads.
When modifying McCardle et al. in view of Lang, a second set of spaced-apart protrusions are interpreted to extend from second side opposite from the first side so 
Regarding claim 20, McCardle et al. modified by Lang disclose, during said lifting stroke, as at least one of said plurality of said lifter pins (McCardle et al. – 104, 106, 108) moves directly against a bottom surface of at least one of said plurality of spaced apart protrusions (McCardle et al. – 92) on said driver (McCardle et al. – 90), the at least one of said lifter pins (McCardle et al. – 104, 106, 108) produces a force that is primarily upward in said direction of movement of the driver (McCardle et al. – 90). (McCardle et al. – Page 8 paragraph 100)
Regarding claim 21, McCardle et al. disclose, as the rotatable disk (110) rotates, the lifter pins (104, 106, 108) come in contact with the bottom surface of the spaced-apart protrusions (92) causing the driver (90) to be lifted upward. (Page 8 paragraph 100)  This implies the lifter pins are moving as they engage with space-apart protrusions.
Therefore, McCardle et al. modified by Lang is interpreted to disclose the lifter pins are free to slide beneath said bottom surfaces of the driver protrusions while producing the lifting force.

Claims 6-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over reference McCardle et al. (2011/0198381) in view of reference Lang (2575455) as .
Regarding claim 6, McCardle et al. modified by Lang disclose the claimed invention as stated above but do not disclose the lifter pins move in a rotational direction while imparting force on said protrusions.
Stanley disclose a rotatable disk (B) comprising a plurality of pins (G), wherein the plurality of pins (G) includes a plurality of rollers (H) situated around the pins (G), and wherein the rollers move in a rotational direction while engaging a gear wheel (A). (Figure 1 and Lines 22-26, 32-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifter pins of McCardle et al. by incorporating the rollers around the pins as taught by Stanley, since lines 51-56 of Stanley states such a modification would allow the rotatable disk’s construction be cheap and durable.
Regarding claim 7, McCardle et al. modified by Lang and Stanley disclose a plurality of rollers (Stanley – H) placed on an exterior surface of said lifter pins (McCardle et al. – 104, 106, 108) to make them more slippery when contacting said plurality of space-apart protrusions (McCardle et al. – 92) of the driver (McCardle et al. – 90) as said first and second rotatable disks (McCardle et al. – 110) rotate in said first direction, thereby reducing the possibility of jamming against a misaligned one of said plurality of space-apart protrusions (McCardle et al. – 92) of the driver (McCardle et al. – 90). (McCardle et al. – Figure 6 and Page 7 paragraph 88) (Stanley – Figure 1 and Lines 32-39)
Regarding claim 22, McCardle et al. modified by Lang disclose the claimed invention as stated above but do not disclose a plurality of rollers placed on an exterior surface of said lifter pins.
Stanley disclose a rotatable disk (B) comprising a plurality of pins (G), wherein the plurality of pins (G) includes a plurality of rollers (H) situated around the pins (G), and wherein the rollers move in a rotational direction while engaging a gear wheel (A). (Figure 1 and Lines 22-26, 32-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifter pins of McCardle et al. by incorporating the rollers around the pins as taught by Stanley, since lines 51-56 of Stanley states such a modification would allow the rotatable disk’s construction be cheap and durable.

Claims 8-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Sollberger et al. (4215808) in view of reference Cook, Jr. (5572905).
It should be pointed out that, in an apparatus claim, the functional description is being treated as a functional recitation.  In other words, it is not a structural limitations, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitations. [MPEP 2114(II)]
Regarding claim 8, Sollberger et al. disclose a lifting machine for use in a fastener driving tool (11), said lifting machine comprising:

a movable piston (55);
an elongated driver (30) that is in mechanical communication with said movable piston (55) at a first end of said driver (30),
wherein said driver (30) having a second, opposite end that is sized and shaped to push the fastener (S-1) from said exit end of the guide body (27, 36, 37),
wherein said driver (30) having a direction of movement between a first end travel location (Figure 4) and second end travel location (Figure 5),
wherein said driver (30) having a first contacting surface (60) between said first end and second end, and
wherein said driver (30) having a ready position proximal to one of said first end travel location (Figure 4) and second end travel location (Figure 5); and
a lifter (61, 68) which includes a movable arm (68) that exhibits a proximal end (see figure 4 below) and a distal end (see figure 4 below),
wherein said proximal end being in communication with said guide body (27, 36, 37) and said distal end having a lifter subassembly (61) mounted thereto,
wherein said lifter sub assembly (61) including a second contact surface (see figure 4 below),

wherein said movable arm (68) having a mechanical freedom of movement toward second position.
(Figure 4-5 and Column 3 lines 31-43, Column 4 lines 23-29,  Column 5 lines 50-54, Column 6 lines 16-20, Column 7 lines 23-55)
[AltContent: textbox (Distal End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal End)][AltContent: textbox (Sollberger et al.)][AltContent: textbox (Second Contact Surface)][AltContent: arrow]
    PNG
    media_image2.png
    501
    264
    media_image2.png
    Greyscale

Sollberger et al. disclose the movable arm (68) is movable from a first position, wherein the lifter subassembly (61) is engaged with the driver (30) to move said driver upwards, to a second position, wherein the lifter subassembly (61) is disengaged from the driver to allow the driver to move downwards. (Column 10 lines 22-37)  This implies 
Therefore, Sollberger et al. is interpreted to disclose:
wherein, if said movable arm (68) is in said first position, said second contacting surface (see figure 4 above) of the lifter subassembly (61) is in an engagement position with respect to said first contacting surface (60) of the driver (30),
wherein, during a first position of a lifting stroke, said movable arm is in said first position and said second contacting surface (see figure 4 below) of the lifter assembly (61) attempts to contact said first contacting surface (60) of the driver (30) and thus cause said driver (30) to move toward said ready position,
wherein, during said first portion of the lifting stroke, if said driver and said lifter subassembly (61) are misaligned, such that said first contacting surface (60) cannot be properly contacted by said second contacting surface (see figure 4 above), then said movable arm releases from said first position and allows said lifter subassembly (61) to displace toward said second position, which allows said second contacting surface (see figure 4 above) to move past the misaligned first contacting surface without jamming.
However, Sollberger et al. do not disclose the movable arm is biased toward said first position.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifting machine of Sollberger et al. by incorporating the spring as taught by Cook, Jr., since it would ensure that the lift subassembly engages the driver, thereby making the overall machine more reliable.
Regarding claim 9, Sollberger et al. disclose the movable arm (68) is movable from a first position, wherein the lifter subassembly (61) is engaged with the driver (30) to move said driver upwards, to a second position, wherein the lifter subassembly (61) is disengaged from the driver to allow the driver to move downwards. (Column 10 lines 22-37)  This implies the movable arm is fully capable of positioning the lifter subassembly at a different portion of the driver if the lifter subassembly is misaligned with the driver.
Therefore, Sollberger et al. modified by Cook, Jr. is interpreted to disclose:
wherein, during the first position of the lifting stroke, said second contacting surface (Sollberger et al. – see figure 4 above) of the lifter subassembly (Sollberger et al. – 61) contacts a first area of said first contacting surface of the driver (Sollberger et al. – 30), 

wherein during the second portion of the lifting stroke, said second contacting surface (Sollberger et al. – see figure 4 above) of the lifter subassembly (Sollberger et al. – 61) contacts a second area of said first contacting surface of the driver (Sollberger et al. – 30) to move toward said ready position.
Regarding claim 11, Sollberger et al. disclose a lifting machine for use in a fastener driving tool (11), said lifting machine comprising:
a guide body (27, 36, 37) that receives a fastener (S-1) that is to be driven from an exit end of said guide body (36, 37);
a movable piston (55);
an elongated driver (30) that is in mechanical communication with said movable piston (55) at a first end of said driver (30),
wherein said driver (30) having a second, opposite end that is sized and shaped to push the fastener (S-1) from said exit end of the guide body (27, 36, 37),
wherein said driver (30) having a direction of movement between a first end travel location (Figure 4) and second end travel location (Figure 5),
wherein said driver (30) having a first contacting surface (60) between said first end and second end, and

a lifter (61, 68) which includes a movable arm (68) that exhibits a proximal end (see figure 4 above) and a distal end (see figure 4 above),
wherein said proximal end being in communication with said guide body (27, 36, 37) and said distal end having a lifter subassembly (61) mounted thereto,
wherein said lifter sub assembly (61) including a second contact surface (see figure 4 below),
wherein said movable arm (68) being movable between a first position and a second position,
wherein said movable arm (68) having a mechanical freedom of movement toward second position, and
wherein, if said movable arm is in said first position, said second contacting surface (see figure 4 above) is in an engagement position with respect to said first contacting surface (60) of the driver (30),
wherein, during a lifting stroke, said lifter subassembly (61) contacts said driver (30) at a maximum level of force during the entire lifting stroke and does not separate from said driver, unless said driver is misaligned.

However, Sollberger et al. do not disclose the movable arm is biased toward said first position.
	Cook, Jr. disclose a gear assembly comprising a stationary gear (50) and a displacable gear (52), wherein the displacable gear (52) is biased toward the stationary gear (50) by a spring (76). (Figure 2-3 and Column 2 lines 59-66, Column 7 lines 3-4, 14-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifting machine of Sollberger et al. by incorporating the spring as taught by Cook, Jr., since it would ensure that the lift subassembly engages the driver, thereby making the overall machine more reliable.
Regarding claim 14, Sollberger et al. disclose a lifting machine for use in a fastener driving tool (11), said lifting machine comprising:
a guide body (27, 36, 37) that receives a fastener (S-1) that is to be driven from an exit end of said guide body (36, 37);
a movable piston (55);
an elongated driver (30) that is in mechanical communication with said movable piston (55) at a first end of said driver (30),
wherein said driver (30) having a second, opposite end that is sized and shaped to push the fastener (S-1) from said exit end of the guide body (27, 36, 37),

wherein said driver (30) having a first contacting surface (60) between said first end and second end, and
wherein said driver (30) having a ready position proximal to one of said first end travel location (Figure 4) and second end travel location (Figure 5); and
a lifter (61, 68) which includes a movable arm (68) that exhibits a proximal end (see figure 4 above) and a distal end (see figure 4 above),
wherein said proximal end being in communication with said guide body (27, 36, 37) and said distal end having a lifter subassembly (61) mounted thereto,
wherein said lifter sub assembly (61) including a second contact surface (see figure 4 below),
wherein said movable arm (68) being movable between a first position and a second position,
wherein said movable arm (68) having a mechanical freedom of movement toward second position, and
wherein, if said movable arm is in said first position, said second contacting surface (see figure 4 above) is in an engagement position with respect to said first contacting surface (60) of the driver (30).

Sollberger et al. disclose the movable arm (68) is movable from a first position, wherein the lifter subassembly (61) is engaged with the driver (30) to move said driver upwards, to a second position, wherein the lifter subassembly (61) is disengaged from the driver to allow the driver to move downwards. (Column 10 lines 22-37)  This implies the movable arm is fully capable of positioning the lifter subassembly at a different portion of the driver if the lifter subassembly is misaligned with the driver.
Therefore, Sollberger et al. is interpreted to disclose, during a lifting stroke, to avoid potentially damaging improper contact between the first (60) and second (see figure 4 above) contacting surfaces if they are misaligned, the lifter subassembly, while rotating, will move away from the driver (30) toward the second position until a proper alignment is achieved by movement back toward the first position to engage the driver (30) when said first (60) and second (see figure 4 above) contacting surfaces are no longer misaligned.
However, Sollberger et al. do not disclose the movable arm is biased toward said first position.
	Cook, Jr. disclose a gear assembly comprising a stationary gear (50) and a displacable gear (52), wherein the displacable gear (52) is biased toward the stationary gear (50) by a spring (76). (Figure 2-3 and Column 2 lines 59-66, Column 7 lines 3-4, 14-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifting 
Regarding claim 15, Sollberger et al. disclose the movable arm (68) is movable from a first position, wherein the lifter subassembly (61) is engaged with the driver (30) to move said driver upwards, to a second position, wherein the lifter subassembly (61) is disengaged from the driver to allow the driver to move downwards. (Column 10 lines 22-37)  This implies the movable arm is fully capable of positioning the lifter subassembly at a different portion of the driver if the lifter subassembly is misaligned with the driver.
Therefore, Sollberger et al. modified by Cook, Jr. is interpreted to disclose said driver (Sollberger et al. – 30) is slightly moved during a realigned contact between the driver (Sollberger et al. – 30) and the lifter (Sollberger et al. – 61, 68).
Regarding claim 16, Sollberger et al. disclose the movable arm (68) is movable from a first position, wherein the lifter subassembly (61) is engaged with the driver (30) to move said driver upwards, to a second position, wherein the lifter subassembly (61) is disengaged from the driver to allow the driver to move downwards. (Column 10 lines 22-37)  This implies the movable arm is fully capable of positioning the lifter subassembly at a different portion of the driver if the lifter subassembly is misaligned with the driver.
Therefore, Sollberger et al. modified by Cook, Jr. is interpreted to disclose said driver (Sollberger et al. – 30) and lifter (Sollberger et al. – 61, 68) re-engage at different .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Sollberger et al. (4215808) in view of reference Cook, Jr. (5572905) as applied to claims 11 and 14 respectively, and further in view of reference Lang (2575455).
Regarding claim 12, Sollberger et al. modified by Cook, Jr. disclose the second contacting surface comprises lifting pins (Sollberger et al. – see figure 4 above). (Sollberger et al. – Figure 4)
However, Sollberger et al. modified by Cook, Jr. do not disclose the lifter subassembly comprises a first rotatable disk and a second rotatable disk.
Lang discloses a driving tool comprising an elongated driver (18), wherein the driver (18) comprises two longitudinal edges (40) and spaced-apart protrusions (40a) along said at least two longitudinal edges (40), and wherein the space-apart protrusions (40a) are engaged by two elements. (Figure 4 and Column 5 lines 17-23)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lifter subassembly of Sollberger et al. by incorporating two rotatable disks as taught by Lang, since column 5 lines 23-27 of Lang states such a modification would give symmetry to the design and avoid uneven distribution of forces and loads.
Regarding claim 17, Sollberger et al. modified by Cook, Jr. and Lang disclose said lifter subassembly (Sollberger et al. – 61) comprises a first rotatable disk and a 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Sollberger et al. (4215808) in view of references Cook, Jr. (5572905) and Lang (2575455) as applied to claims 12 and 17 respectively, and further in view of reference Stanley (277802).
Regarding claim 13, Sollberger et al. modified by Cook, Jr. and Lang disclose the first contacting surface comprises a plurality of protrusions (Sollberger et al. – 60) and the second contacting surface comprises lifting pins (Sollberger et al. – see figure 4 above). (Sollberger et al. – Figure 4 and Column 7 lines 23-55)
However, Sollberger et al. modified by Cook, Jr. and Lang do not disclose a plurality of rollers placed on an exterior surface of said lifter pins.
Stanley disclose a rotatable disk (B) comprising a plurality of pins (G), wherein the plurality of pins (G) includes a plurality of rollers (H) situated around the pins (G), and wherein the rollers move in a rotational direction while engaging a gear wheel (A). (Figure 1 and Lines 22-26, 32-39)

Regarding claim 18, Sollberger et al. modified by Cook, Jr., Lang, and Stanley disclose the first contacting surface comprises a plurality of protrusions (Sollberger et al. – 60) and the second contacting surface comprises lifting pins (Sollberger et al. – see figure 4 above), wherein the lifter subassembly (Sollberger et al. – 61) comprises a plurality of rollers (Stanley – H) placed on an exterior surface of said lifter pins (Sollberger et al. – see figure 4 above) to make them more slippery when contacting said plurality of space-apart protrusions (Sollberger et al. – 60) of the driver (Sollberger et al. – 30) as said first and second rotatable disks rotate in said first direction, thereby reducing the possibility of jamming against a misaligned one of said plurality of spaced-apart protrusions of the driver. (Sollberger et al. – Figure 4 and Column 7 lines 23-55) (Stanley – Lines 22-26, 32-39)

Allowable Subject Matter
Claim 10 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s cancelation of claim 5 is acknowledged and require no further examining.  Claims 1-4 and 6-22 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), Examiner finds the arguments not persuasive.
Applicant states:
The Examiner stated that claim 3 contained new matter since the specification did not state that the lifter pins do not “impart a significant force.”  It is true that the specification does not use those exact words; however, the drawings make it clear that this is true.

As acknowledged by the Applicant, the Specification as originally filed do not disclose the feature of “the at least one of said lifter pins does not impart a significant force in a direction that is perpendicular to said direction of movement of the driver toward the ready position”.  The Drawings also do not explicitly disclose or show the feature either.  The person of ordinary skill in the art being able to infer that the lifter pins do not impart a significant force in the perpendicular direction does not indicate that the Applicant had possession of said explicit feature at the time of filling.
Applicant states:
The Examiner stated again that claim 4 contained new matter since the specification did not state the balanced loading force are in a “front-to-back direction.”  Again, the Examiner is correct in that the specification does not use those exact words.  On the other hand, it is also true that the drawings support this concept, especially FIG. 5.
…
This means that the so-called “front-to-back forces” are minimized, since the lifter pins contact only the narrow bottom edges; thus, the horizontal forces must be substantially balanced (being near-zero in magnitude).

As acknowledged by the Applicant, the Specification as originally filed do not disclose the feature of “the primary force imparted by the at least one of said lifter pins to said driver balances the mechanical loading forces in a front-to-back direction”.  The Drawings also do not explicitly disclose or show the feature either.  The person of ordinary skill in the art being able to infer that the force from the lifter pins to the driver are capable of balancing the mechanical loading forces in a front-to-back direction does not indicate that the Applicant had possession of said explicit feature at the time of filling.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference McCardle et al. (2011/0198381) modified by reference Lang (2575455), Examiner finds the arguments not persuasive.
Applicant states:
In greater detail: the lifting forces of the Lang device are quite offset from the centerline of the driver, as can be clearly seen in FIG. 2 of Lang.
…
As can be seen, there is significant distance between the parallel lines D and R, and the distance represents the offset distance between the lifting force vector and the centerline of the driver, which is the travel vector of that driver.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not being offset from the centerline of the driver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Lang is not relied upon for the teaching of the driver or the type of lifting element.  Lang is relied upon for the teaching of having two sets of space-apart protrusions and two lifting elements engaging the space-apart protrusions.  McCardle et al. is relied upon for the teaching of a driver comprise a plurality of spaced-apart protrusions situated along a longitudinal edge and the teaching of a rotatable disk configured to engage said space-apart protrusions.
In Figure 6 of McCardle et al., the spaced-apart protrusions (92) are shown to extend from a first side of the elongated driver (90).  In Figure 4 of Lang, a pair of longitudinal edges (40) with spaced-apart protrusions are shown on two sides of a driver (18).  When modifying McCardle et al. in view of Lang, a second set of spaced-apart protrusions are interpreted to extend from second side opposite from the first side so that the second rotatable disk is able to engage with the drive.
Applicant stated that by having the lifter engage both sides of the driver, there is unequivocally balanced lifting force.  Therefore, McCardle et al. modified by Lang do disclose a first rotatable disk and a second rotatable disk, wherein the lifter has substantially balanced mechanical lifting forces on both sides of the driver.

Applicant believes it is improper to combine Lang with McCardle to come to a conclusion that the instant claims are obvious, as stated by the Examiner in the Office Action.  The teachings of Lang do not really help to create a design that truly ‘balances’ the loading forces on his driver, except perhaps in one direction.

In Applicant’s arguments toward the 112(a) rejections, when both sides of the driver member are equally engaged by the lift mechanism, this “unequivocally is balancing the loading forces on the driver”.  It is unclear how the Applicant then asserts that Lang does not teach the feature of balanced loading forces when Figure 4 of Lang clearly shows the two longitudinal edges (40) are situated one both sides of the elongated driver (18).
Applicant states:
For the sake of argument, assume that one of ordinary skill in the art tried to combine Lang with McCardle.  What would be the result?  Is Lang’s pawl and rack design to be somehow placed into the FUSION fastener driving tool of McCardle?

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  



Applicant is submitting herewith a statement pursuant to 35 U.S.C. § 102 (b)(2)(C) to establish that, not later than the effective filling date of the claimed invention, the subject matter disclosed in the U.S. Published Patent Application No. 2011/0198381 (by McCardle)

35 U.S.C. 102(b)(1)(B) states that the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor shall not be prior art to the claimed invention when said subject matter is disclosed 1 year or less before the effective filing date of a claimed invention.
U.S. Patent Applicant No. 2011/0198381 was published on August 18, 2011.  The present application is a continuation of U.S. Patent Application No. 15/082584 which had an effective filling date of 03/30/2015.  Since U.S. Patent Applicant No. 2011/0198381 as published over a year before the effective filling date of the present application, U.S. Patent Applicant No. 2011/0198381 is considered prior art.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Sollberger et al. (4215808) modified by reference Cook, Jr. (5572905), Examiner finds the arguments not persuasive.
Applicant states:
Cook, on the other hand, is a screwdriving tool that limits the torque at the end of a “driving stroke.”  Cook has virtually nothing to do with “lifting” a driver and/or piston of a nailer-type fastener driving tool.

reference Cook, Jr. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Sollberger et al. discloses a system comprising a gearing (61) configured to move toward another gearing (60) in order to engage with said another gearing (60), and configured to move away from said another gearing (60) in order to disengage with said another gearing (60).  Cook, Jr. discloses a system comprising a gearing (52) configured to move toward another gearing (50) in order to engage with said another gearing (50), and configured to move away from said another gearing (50) in order to disengage with said another gearing (50).  Therefore, both Sollberger et al. and Cook, Jr. are reasonably pertinent to the particular problem of engaging and disengaging a gear with another gear.
Applicant states:
For one thing, Sollberger’s pinion gear essentially makes continuous contact with the rack, which allows for virtually NO IMPRECISION in the positioning of the driver blade after a driving stroke.

In column 7 lines 40-47 of Sollberger et al., the drive gear housing (69) is configured to be in withdrawn position “wherein the drive gear 61 is disengaged form the rack teeth 60”. (emphasis added)  In column 7 lines 47-49, the “rotation of the gear 63 tends to drive the pinion or gear 61 upwardly and into engagement with the rack teeth 60”.  (emphasis added)  This implies that the pinion gear is not continuously in 
Functional recitation is not considered a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Applicant states:
More specifically, the instant claim 11 really points out what happens if there is not a misalignment between the driver and the lifter subassembly-those components do not separate at all, and the lifter "contacts said driver at a maximum level of force during the entire lifting stroke." This is exactly the OPPOSITE teaching of Cook, which always separates at every driving event. In claim 11, the only time the driver and lifter ever release from their engagement positions is if-and only if-the driver is misaligned.

Cook, Jr. is not relied upon for the teach of controlling the torque of a driver.  Cook, Jr. is relied upon for the teaching of biasing a gear into engage with another gear.  
Sollberger et al. is relied upon for the teaching of a movable arm configured to move to a first position to engage a lifter subassembly with a driver, and move to a second position to disengage said lifter subassembly with said driver.  Since the 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant states:
That gear, however, is only useful to limit the torque of the spindles of Cook’s screwdriving tool.

Since Applicant does not provide any evidence to support the assertion the teaching of a biased gear, as taught by Cook, Jr., is only useful to limit the torque of spindles, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”.  [MPEP 2145 (I)]  Therefore, in 
Applicant states:
Applicant respectfully submits that amended claim 1 should be allowable over the prior art of record. McCardle and Lang, taken alone or in combination, fail to teach or suggest the features of claim 1, such as, for example: a lifting machine with a lifter that, during a lifting stroke "substantially balance[es] mechanical lifting forces on both sides of the driver during said lifting stroke toward the ready position." 

In Figure 6 of McCardle et al., the spaced-apart protrusions (92) are shown to extend from a first side of the elongated driver (90).  In Figure 4 of Lang, a pair of longitudinal edges (40) with spaced-apart protrusions are shown on two sides of a driver (18).  
When modifying McCardle et al. in view of Lang, a second set of spaced-apart protrusions are interpreted to extend from second side opposite from the first side so that the second rotatable disk is able to engage with the drive.
Applicant stated that by having the lifter engage both sides of the driver, there is unequivocally balanced lifting force.  Therefore, McCardle et al. modified by Lang do disclose a first rotatable disk and a second rotatable disk, wherein the lifter has substantially balanced mechanical lifting forces on both sides of the driver.
Applicant states:
Applicant respectfully submits that amended claim 8 should be allowable over the prior art of record. Sollberger and Cook, taken alone or in combination, fail to teach or suggest the features of claim 8, such as, for example: a lifting machine with a lifter that, during a lifting stroke includes a "movable arm, being biased, [that] displaces back toward said first position, and said second contacting surface of the lifter subassembly again attempts to contact said first contacting surface of the driver and thus cause said driver to move toward said ready position." 

Sollberger et al. disclose a movable arm configured to move to a first position to engage a lifter subassembly with a driver, and move to a second position to disengage said lifter subassembly with said driver.  Since the movable arm is movable between a first position, wherein the lifter subassembly is engaged with the drive, and a second position, wherein the lifter subassembly is disengaged from the driver, the movable arm is fully capable of attempting to contact the second contacting surface with the first contacting surface, and fully capable of, if the first contacting surface cannot be properly contacted by said second contacting surface, releasing from said first position and allowing said lifter subassembly to displace to the second position, which would allow said second contacting surface to move past the misaligned first contacting surface.
Cook, Jr. discloses gear assembly comprising a stationary gear and a displaceable gear, wherein the displaceable gear is biased toward the stationary gear by a spring.
When modifying Sollberger et al. by Cook, Jr., the movable arm is interpreted to be biased toward said first position, and said second contacting surface of the lifter subassembly again attempts to contact said first contacting surface of the driver and thus cause said driver to move toward said ready position.
Applicant states:
Applicant respectfully submits that amended claim 11 should be allowable over the prior art of record. Sollberger and Cook, taken alone or in combination, fail to teach or suggest the features of claim 11, such as, for example: a lifting machine with a lifter that, during a lifting stroke "said lifter subassembly contacts said driver at a maximum level of force during the entire lifting stroke and does not separate from said driver, unless said driver is misaligned." 

In column 7 lines 47-55 of Sollberger et al., the gear (61) is disclosed to engage the rack teeth (60) “thus to drive the driving element upwardly”.  This implies that the lifter subassembly contacts said driver at a maximum level of force during the entire lifting stroke and does not separate from said driver.
Applicant states:
Applicant respectfully submits that amended claim 14 should be allowable over the prior art of record. Sollberger and Cook, taken alone or in combination, fail to teach or suggest the features of claim 14, such as, for example: a lifting machine with a lifter that, during a lifting stroke "if they are misaligned, the lifter subassembly, while rotating, will move away from the driver toward the second position until a proper alignment is achieved by movement back toward the first position to engage the driver when said first and second contacting surfaces are no longer misaligned." 

In column 7 lines 40-47 of Sollberger et al., the drive gear housing (69) is configured to be in withdrawn position “wherein the drive gear 61 is disengaged form the rack teeth 60”. (emphasis added)  In column 7 lines 47-49, the “rotation of the gear 63 tends to drive the pinion or gear 61 upwardly and into engagement with the rack teeth 60”.  (emphasis added)  This implies that the pinion gear is not continuously in contact with rack, but rather is configured to engage and disengage with the rack.  Since the movable arm (68) is movable between a first position, wherein the lifter subassembly (61) is engaged with the drive (30), and a second position, wherein the lifter subassembly (61) is disengaged from the driver, the movable arm is fully capable of attempting to contact the second contacting surface with the first contacting surface, 
Functional recitation is not considered a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Applicant states:
Furthermore, Cook discloses nothing about 'rejoining' the two spindles later in the driving event, whereas the instant claims 11 and 14 both include a feature in which the driver and lifter 're-engage' with each other to complete a lifting stroke, even after they first separated due to a misalignment.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cook, Jr. is not relied upon for the teach of controlling the torque of a driver.  Cook, Jr. is relied upon for the teaching of biasing a gear into engage with another gear.  
Sollberger et al. is relied upon for the teaching of a movable arm configured to move to a first position to engage a lifter subassembly with a driver, and move to a second position to disengage said lifter subassembly with said driver.  Since the movable arm is movable between a first position, wherein the lifter subassembly is engaged with the drive, and a second position, wherein the lifter subassembly is 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 18, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731